DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	Claims 1-20 have been examined. This application is a continuation of application no. 11/033,097, which was abandoned on 09/03/2020. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Step 1:
Claims 1-10 are drawn to a system, which is within the four statutory categories (i.e. machine). Claims 11-20 are drawn to a method which is within the four statutory categories (i.e. process). 
Step 2A, Prong 1:
Claims 1, 11 and 20 recite: 
“generate treatment visualization data representing an orthodontic treatment plan for a patient's teeth, …; 
transmit the treatment visualization data to a treating professional computer or a patient computer prior to adjustment of the patient's teeth according to the treatment plan; 
receive modified treatment visualization data representing a modified orthodontic treatment plan from the treating professional computer or the patient computer, …; 

process the modified treatment visualization data so as to generate fabrication instructions for fabricating one or more orthodontic appliances for repositioning the patient's teeth according to the modified treatment plan;
transmit the fabrication instructions to a fabrication machine configured to fabricate the one or more orthodontic appliances for repositioning the patient's teeth according to the modified treatment plan”.
These limitations correspond to certain methods of organizing human activity (e.g. this is a method of managing interactions between people, such as a user following rules and instructions). The mere nominal recitation of a generic server and generic computers does not take the claim out of the methods of organizing human interactions grouping. Thus, the claims recite an abstract idea.
Dependent claims also correspond to certain methods of organizing human activities, such as, claim 8 recites “performs office management operations in response to input from a treating professional computer”, claim 10 recites “transmits patient information to a second authorized treating professional computer for consultation in response to input from a first treating professional computer”, claim 12 recites “providing financing options for the patient using one or more financing partner computers”, claim 13 recites “offering an on-line shop geared to the patient's dental requirements”, claim 14 recites “providing office management utilities for a treating professional” and claim 19 recites “providing supplemental services to the patient, including teeth whitening services”. These limitations are directed to managing interactions between people, such as user following rules and instructions to perform each limitation.

Therefore, the claims recite an abstract idea.
Step 2A, Prong 2:
This judicial exception is not integrated into a practical application. In particular, claims recite the additional elements of a server comprising storage media, treating professional/patient computers, using the server to generate, transmit treatment visualization data, receiving modified treatment data, processing the treatment data to generate fabrication instructions and transmitting the fabrication instruction to a fabrication machine. 
The current specification describes the server and the medical professional/patient computers in par. 40-42:
“[0040] Through the network 102, the patient computers 104-105 can access a health server, for example a dental server 106 that houses dental information. The dental server 106 serves a web site, a portal, a vortal (vertical portal), or a content site for providing dental-related information to interested parties such as dental patients, dentists, orthodontists, and others. When sensitive information is communicated through the dental server 106, such information may be securely encrypted using Secure Socket Layer ("SSL") technology throughout the transaction. The server 106 can be a stand-alone computer or can be a server farm that can distribute processing and communication activity across a computer network so that no single device is overwhelmed. During load balancing, if one server is swamped with requests, excess requests are forwarded to another server with more capacity. 

[0042] In addition to communicating with patients and treating professionals, the dental server 106 can communicate with one or more partners 110 using the network 102. The partners 110, can be product suppliers, service providers, or any suitable commercial entities.”.
The server and the computers in claim steps are recited at a high-level of generality (i.e., as a generic server performing a generic computer function of generating treatment data based on a orthodontic treatment plan) such that they amount no more than mere instructions to apply the exception using a generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

Additionally, claims recite other additional limitations beyond abstract idea, including functions such as receiving and transmitting data, and these activities are insignificant extra-solution activities (see MPEP 2106.05 (g)), which do not provide a practical application for the abstract idea.
Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a server to perform generate treatment data, and receiving/transmitting data steps amounts to no more than mere instructions to apply the exception using a generic computer component. The server and also the medical professional/patient computers described in the current specification as generic computing devices (i.e., as performing generic computer functions) and therefore they do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
As it can be seen in the prior art rejection below, Chishti reference discloses “The viewer program allows the clinician to alter the rendered image by manipulating the image graphically. For example, the clinician can reposition an individual tooth by using a mouse to click and drag or rotate the tooth to a desired position.” in col. 18, lines 49-67. Therefore, the feature of “generating the treatment visualization data comprising one or more manipulable 3-D models configured to be displayed in a web browser and is configured to allow a user to modify a position of at least one tooth” are well-understood, routine, conventional computer functions. 
Therefore, Claims 1-20 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-3, 6-9, 10-11, 13-18, and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sachdeva et al. (hereinafter Sachdeva ‘553) (U.S. Patent No. 6,315,553 B1), Sachdeva et al. (hereinafter Sachdeva ‘870) (U.S. Patent No. 6,431,870 B1), Chishti et al. (hereinafter Chishti) (US 6,227850 B1) and further in view of “Web-based 3D online crown preparation course for dental students” by Heiko Spallek, DMD, PhD, Ronald Kaiser, Kenneth Boberick, DMD, Daniel Boston, DMD and Titus Schleyer, DMD, PhD, Department of Dental Informatics (1, 5) and Department of Restorative dentistry (3, 4), Temple University School of Dentistry, Philadelphia, USA, University of Applied sciences, Dresden, Germany (2) (hereinafter Spallek).

Claim 1 recites a virtual health-care system for improved generation of digital models for fabricating orthodontic appliances, comprising:
a server comprising storage media (Sachdeva ‘553; abstract) having instructions that if executed cause the server to:
generate treatment visualization data representing an orthodontic treatment plan for a patient’s teeth (Sachdeva ‘553; col. 3, line 63 to col. 4, line 36, col. 8, lines 45-56), wherein the treatment visualization data is stored in a file storage subsystem associated with the server, wherein the treatment visualization data is based at least in part on data received from a dental scanner (Sachdeva ‘553; abstract, col. 3, line 63 to col. 4, line 36, col. 5, lines 3-26), and 
(Sachdeva ‘553; col. 3, line 63 to col. 4, line 36);  
transmit, at the request of a treating professional, a clinical check file comprising teeth movements for each stage of the modified treatment plan to a consulting professional for review by the consulting professional (Sachdeva ‘553; abstract); 
process the modified treatment visualization data so as to generate fabrication instructions for fabricating one or more orthodontic appliances for repositioning the patient's teeth according to the modified treatment plan (Sachdeva ‘553; abstract, col. 4, lines 18-36); and 
transmit the fabrication instructions to a fabrication machine configured to fabricate the one or more orthodontic appliances for repositioning the patient's teeth according to the modified treatment plan (Sachdeva ‘553; col. 3, line 63 to col. 4, line 36 and col. 7, lines 21-43) and;
fabricate the one or more orthodontic appliances with the fabrication machine according to the modified treatment plan (Sachdeva ‘553; abstract and col. 4, lines 31-31).

Sachdeva ‘553 teaches “The web server 86 provides a web page for patients to obtain patient information 92 and for practitioners to access practitioner information 94…the web page may provide information related to the particular patient being treated.” In col. 9, line 65 to col. 10, line 11, but fails to expressly teach “the treatment visualization data comprising one or more manipulable 3-D models of the patient’s teeth, wherein the one or more manipulable 3-D models are (1) configured to be displayed in a web browser via a viewer plug-in module as an animated display of the patient’s teeth moving 
In particular, Sachdeva ‘870 discloses this feature in abstract, col. 3, line 46 to col. 4, line 5 and col. 4, lines 40-44. In particular, Sachdeva ‘870 teaches “generating a three dimensional digital model of a desired orthodontic structure” in col. 3, lines 47-48. Sachdeva ‘870 does not specifically teach “three or more digital models of three or more successive tooth arrangements", however, this would be an obvious variant when a system teaches at least one “three dimensional model”, and it would have been obvious to one ordinary skill in the art at the time of the invention to be able to generate three or more models using system of Sachdeva ‘870.
It would have been obvious to one having ordinary skill in the art at the time of the invention to include the aforementioned limitation as disclosed by Sachdeva ‘870 with the motivation of automation of orthodontic treatment and providing a scientific approach to practice of orthodontics (Sachdeva ‘870; col. 4, lines 3-5).

Sachdeva ‘553 fails to expressly teach “the one or more manipulable 3-D models are (2) configured to allow a user to modify a position of at least one tooth of the one or more manipulable 3-D models by clicking on the at least one tooth”. However, this feature is well known in the art, as evidenced by Chishti.
In particular, Chishti discloses “The viewer program allows the clinician to alter the rendered image by manipulating the image graphically. For example, the clinician can reposition an individual tooth by using a mouse to click and drag or rotate the tooth to a desired position.” in col. 18, lines 49-67.
It would have been obvious to one having ordinary skill in the art at the time of the invention to include the aforementioned limitation as disclosed by Chishti with the motivation of “rotate (position) the tooth in a desired position” (Chishti; col. 18, lines 49-67).

In particular, Spallek teaches “modifiable 3D teeth models technology-web browser plug-in" on page 2, table 1 and “plug-ins that are installed on the client's computer to enhance the web browser's capabilities" on page 4, paragraph 2, “Direct manipulation via the mouse allows users to see the model from any viewpoint and to magnify the model” on page 3, par. 5.
It would have been obvious to one of ordinary skill in the art to include in the “Method and apparatus for site treatment of an orthodontic patient” of Sachdeva‘553 the ability to use the web browser plug-in technology as taught by Spallek since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Sachdeva ‘553 and Sachdeva ‘870 fail to expressly teach “an animated display of the patient’s teeth moving through three or more successive arrangements”, and “animated display of the patient's teeth” however, this feature is well known in the art, as evidenced by Chishti. 
In particular, Chishti discloses “…The appliances are configured to be placed successively on the patient's teeth and to incrementally reposition the teeth from an initial tooth arrangement, through a plurality of intermediate tooth arrangements, and to a final tooth arrangement.” in abstract and “at least one intermediate appliance having a geometry selective to progressively reposition teeth from the first intermediate arrangement to one or more successive intermediate arrangements. The system will still further comprise a final appliance having a geometry selected to progressively reposition teeth from the last intermediate arrangement to the desired final tooth arrangement” on page 3, par. 3. And “The software of the present invention may also incorporate and the user may at any point use a "movie" feature to automatically animate the movement from initial to target states” page 12, par.5.
It would have been obvious to one of ordinary still in the art to include in the method and apparatus for generating a desired three-dimensional digital model of an orthodontic structure system of Sachdeva ‘553 the ability to include intermediate arrangements of teeth as taught by Chishti, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 2 recites the system of claim 1, wherein the treatment visualization data comprises one or more of a right buccal view; a left buccal view; a posterior view; an anterior view; a mandibular occlusal view; a maxillary occlusal view; an overjet view; a left distal molar view; a left lingual view; a lingual incisor view; a right lingual view; a right distal molar view; an upper jaw view; or a lower jaw view (Sachdeva‘553; col. 3, line 63 to col. 4, line 36).

Claim 3 recites the system of claim 1, wherein the treating professional computer is associated with one or more treating professionals include dentists or orthodontists (Sachdeva‘553; col. 3, line 63 to col. 4, line 36).

Claim 6 recites the system of claim 4, wherein the one or more partner computers include a supplier computer (Sachdeva‘553; col. 8, line 57 to col. 9, line 4).
Claim 7 recites the system of claim 4, wherein the one or more partners include a delivery company computer (Sachdeva‘553; col. 4, lines 18-36).

Claim 8 recites the system of claim 1, wherein the server performs office management operations in response to input from a treating professional computer (Sachdeva‘553; col. 6, line 58 to col. 7, line 14, col. 8, line 57 to col. 9, line 4).

Claim 9 recites the system of claim 8, wherein the office management operations include one or more of the following: patient scheduling, patient accounting, or claim processing (Sachdeva‘553; col. 10, lines 12-25).

Claim 10 recites the system of claim 1, where the server transmits patient information to a second authorized treating professional computer for consultation, in response to input from a first treating professional computer (Sachdeva‘553; col. 4, lines 37-55).

Claim 11 repeats the similar limitations of claim 1, and is therefore rejected for the same reasons given above for system claim 1.

Claim 13 recites the method of claim 11, further comprising offering an on- line shop geared to the patient's dental requirements (Sachdeva‘553; col. 8, line 57 to col. 9, line 4).

Claim 14 recites the method of claim 11, further comprising providing office management utilities for the treating professional (Sachdeva‘553; col. 6, line 58 to col. 7, line 14, col. 8, line 57 to col. 9, line 4).
Claim 15 recites the method of claim 14, wherein the office management utilities include one or more of the following: patient scheduling, patient accounting, and claim processing (Sachdeva‘553; col. 10, lines 12-25).

Claim 16 recites the method of claim 11, wherein the viewer plug-in module is configured to allow a treating professional to manipulate the one or more manipulable 3-D models of the patient’s teeth using the web browser by displaying a plurality of dental views (Sachdeva‘553; col. 3, line 63 to col. 4, line 36).
The obviousness of modifying the teaching of Sachdeva to include “modifiable 3D teeth models technology-web browser plug-in" and “plug-ins that are installed on the client's computer to enhance the web browser's capabilities" (as taught by Spallek) is as addressed above in the rejection of claim 1 and incorporated herein. 

Claim 17 recites the method of claim 16, wherein the visualization data include one or more of the following: a fight buccal view; a left buccal view; a posterior view; an anterior view; a mandibular occlusal view; a maxillary occlusal view; an overjet view; a left distal molar view; a left lingual view; a lingual incisor view; a right lingual view; a right distal molar view; an upper jaw view; and a lower jaw view (Sachdeva‘553; col. 3, line 63 to col. 4, line 36).

Claim 18 recites the method of claim 11, wherein the viewer plug-in module is configured to display x, y and z axis (Sachdeva‘553; abstract, col. 3, line 63 to col. 4, line 17) to allow the user to modify the position of the at least one tooth.


Claim 20 repeats the similar limitations of claim 1, and is therefore rejected for the same reasons given above for system claim 1.

Claims 4-5 and 12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sachdeva et al. (hereinafter Sachdeva ‘553) (U.S. Patent No. 6,315,553 B1), Sachdeva et al. (hereinafter Sachdeva ‘870) (U.S. Patent No. 6,431,870 B1), Chishti et al. (hereinafter Chishti) (US 6,227850 B1), “Web-based 3D online crown preparation course for dental students” by Heiko Spallek, DMD, PhD, Ronald Kaiser, Kenneth Boberick, DMD, Daniel Boston, DMD and Titus Schleyer, DMD, PhD, Department of Dental Informatics (1, 5) and Department of Restorative dentistry (3, 4), Temple University School of Dentistry, Philadelphia, USA, University of Applied sciences, Dresden, Germany (2) (hereinafter Spallek) and further in view of Beer et al. (hereinafter Beer) (U.S. Patent No. 5,995,138).

Claim 4 recites the system of claim 1, the community further comprising one or more partner computers coupled to the server.

Claim 5 recites the system of claim 4, wherein the one or more partner computers include a financing partner computer.


In particular, Beer discloses “claim processing center” in figure 2, item 100 and “a financing partner” in col. 4, line 64 to col. 5, line 16 and Fig.2, item 100.
It would have been obvious to one having ordinary skill in the art at the time of the invention to include the aforementioned limitation as disclosed by Beer with the motivation of to have a support for dental benefits claim (Beer; col. 5, lines 13-16).

Claim 12 recites the method of claim 11, further comprising providing financing options for the patient using one or more financing partners.
Sachdeva ‘553 fails to expressly teach providing financing options for the patient using one or more financing partners. However, this feature is well known in the art, as evidenced by Beer.
In particular, Beer discloses this feature in col. 4, line 64 to col. 5, line 16 and Fig.2, item 100.
It would have been obvious to one having ordinary skill in the art at the time of the invention to include the aforementioned limitation as disclosed by Beer with the motivation of to have a support for dental benefits claim (Beer; col. 5, lines 13-16).

Claim 19 is rejected under 35 U.S.C. 103(a) as being unpatentable over Sachdeva et al. (hereinafter Sachdeva ‘553) (U.S. Patent No. 6,315,553 B1), Sachdeva et al. (hereinafter Sachdeva ‘870) (U.S. Patent No. 6,431,870 B1), Chishti et al. (hereinafter Chishti) (US 6,227850 B1), “Web-based 3D online crown preparation course for dental students” by Heiko Spallek, DMD, PhD, Ronald Kaiser, Kenneth Boberick, DMD, Daniel Boston, DMD and Titus Schleyer, DMD, PhD, Department of Dental Informatics (1, 5) and Department of Restorative dentistry (3, 4), Temple University School of Dentistry, Philadelphia, USA, University of Applied sciences, Dresden, Germany (2) (hereinafter Spallek) and further in view of Pilaro et al. (hereinafter Pilaro) (U.S. Patent Publication No. 2005/0084826 A1).

Claim 19 recites the method of claim 11, further comprising providing supplemental services to the patient, including teeth whitening services. 
Sachdeva ‘553 fails to expressly teach teeth whitening services. However, this feature is well known in the art, as evidenced by Pilaro.
In particular, Pilaro discloses teeth whitening services (Pilaro; abstract, par. 0016 and 0023).
It would have been obvious to one having ordinary skill in the art at the time of the invention to include the aforementioned limitation as disclosed by Pilaro with the motivation of fast, safe and convenient service (Pilaro; par. 0018).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILEK B COBANOGLU whose telephone number is (571)272-8295. The examiner can normally be reached 8:30-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 5712705096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DILEK B COBANOGLU/Primary Examiner, Art Unit 3626